DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claim 23 is objected to because of the following informalities: “comprises” should be changed to “comprise” (line 2).  Appropriate correction is required.
Allowable Subject Matter
Claims 1, 3-12, 14, 15 and 17-22 are allowed.
The following is a statement of reasons for the indication of allowable subject matter:
Claims 1, 3-8 and 21 are allowed because the prior art of record, individually or in combination, does not teach or suggest “the topmost surface of the gate dielectric layer being level with the topmost surface of the work function layer” in combination with other limitations as recited in claim 1.
Claims 9-12, 14 and 22 are allowed because the prior art of record, individually or in combination, does not teach or suggest “a topmost surface of the gate dielectric layer being level with the topmost surface of the work function layer” in combination with other limitations as recited in claim 9.
Claims 15 and 17-20 are allowed because the prior art of record, individually or in combination, does not teach or suggest “the topmost surface of the gate dielectric layer being level with the topmost surface of the work function layer” in combination with other limitations as recited in claim 15.
Claim 23 would be allowable if amended to correct the above-noted informality.
Conclusion
This application is in condition for allowance except for the following formal matters: 
In claim 23, “comprises” should be changed to “comprise” (line 2).
Prosecution on the merits is closed in accordance with the practice under Ex parte Quayle, 25 USPQ 74, 453 O.G. 213, (Comm’r Pat. 1935).
A shortened statutory period for reply to this action is set to expire TWO (2) MONTHS from the mailing date of this letter. Extensions of time may be granted under  37 CFR 1.136 but in no case can any extension carry the date for reply to this Office action beyond the maximum period of SIX MONTHS set by statute (35 U.S.C. 133).
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETER M ALBRECHT whose telephone number is (571)272-7813. The examiner can normally be reached Mon-Fri 9:30-5:30 (CT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lynne Gurley can be reached on (571) 272-1670. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-





/PETER M ALBRECHT/Examiner, Art Unit 2811